DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           FLAMINGO LAKES TOWNHOME ASSOCIATION, INC.,
                                 Appellant,

                                     v.

                  NIGEL FRANCIS and ALISE FRANCIS,
                                 Appellees.

                               No. 4D20-845

                           [February 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE 18-003353
(04).

  Leonard Wilder of Bakalar & Associates, P.A., Coral Springs, for
appellant.

   William A. Treco of Tepps Treco, Plantation, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.